FILED
                               FOR PUBLICATION                               FEB 03 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


C. B., a minor,                                  No. 11-17454

              Plaintiff - Appellee,              D.C. No. 1:09-cv-00285-AWI-
                                                 SMS
  v.

CITY OF SONORA; MACE                             ORDER
MCINTOSH, Chief of Police; HAL
PROCK, Officer,

              Defendants - Appellants.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.